Citation Nr: 0627287	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  05-16 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).   
 
2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus, 
to include as due to Agent Orange exposure.   
 
3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.   
 
4.  Entitlement to service connection for depression, claimed 
as secondary to diabetes mellitus.   
 
5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and September 2004 RO rating 
decisions.  The June 2004 RO decision determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for PTSD.  The RO also reopened and 
denied claims for service connection for diabetes mellitus, 
to include as due to Agent Orange exposure, and for 
hypertension.  

The September 2004 RO decision denied service connection for 
depression, claimed as secondary to diabetes mellitus, and 
denied a TDIU rating.  

A March 2005 RO decision (issued in a supplemental statement 
of the case) apparently reopened and denied service 
connection for PTSD.  In April 2006, the veteran testified at 
a Travel Board hearing at the RO.  

The Board notes that the June 2004 RO decision reopened the 
veteran's claims for service connection for diabetes 
mellitus, to include as due to Agent Orange exposure, and for 
hypertension, and denied those claims on a de novo basis.  A 
March 2005 RO decision also apparently reopened the veteran's 
claim for PTSD and denied service connection for such 
disorder on a de novo basis.  However, service connection was 
previously denied for diabetes mellitus, to include as due to 
Agent Orange exposure; hypertension; and for PTSD in a 
November 2002 RO decision.  Therefore, the Board must address 
whether the veteran submitted new and material evidence to 
reopen his claims for service connection for PTSD; diabetes 
mellitus, to include as due to Agent Orange exposure; and for 
hypertension.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

The present Board decision addresses the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for PTSD.  The issue of the merits of 
the claim for service connection for PTSD as well as the 
issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
diabetes mellitus, to include as due to Agent Orange 
exposure; whether new and material evidence has been 
submitted to reopen a claim for service connection for 
hypertension; entitlement to service connection for 
depression, claimed as secondary to diabetes mellitus; and 
entitlement to a TDIU rating, are the subject of the remand 
at the end of the decision.  


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in November 
2002, and the veteran did not appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 2002 RO decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The RO denied service connection for PTSD in November 2002 on 
the basis that the evidence did not show a confirmed 
diagnosis of PTSD.  The November 2002 RO decision was not 
appealed and is considered final.  38 U.S.C.A § 7105.

The evidence considered at the time of the November 2002 RO 
decision included the veteran's available service personnel 
records; his service medical records; post-service private 
treatment records; and the veteran's own statements.  

The evidence received since the November 2002 RO decision 
includes VA treatment records, articles on the USS Hull (the 
ship upon which the veteran served), copies of deck logs from 
the USS Hull, a response from the U.S. Armed Services Center 
for Unit Records Research (CURR) received in March 2006; and 
statements and testimony from the veteran.  

The VA treatment records contain evidence of treatment for 
and diagnoses of PTSD.  For example, a November 2003 
psychiatric evaluation report included diagnoses of 
provisional PTSD and rule out dysthymia.  A June 2004 VA 
treatment entry related diagnoses including PTSD and a March 
2005 VA treatment entry also indicated a diagnosis of chronic 
PTSD.  

As noted previously, the evidence available at the time of 
the November 2002 RO decision did not include any diagnoses 
of PTSD.  

The Board finds that the current diagnoses of PTSD are 
evidence that is both new and material because the claim was 
previously denied due to lack of evidence showing any current 
PTSD.  Therefore, the Board finds that such evidence is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate his claim, and raises a reasonable 
possibility of substantiating the claim.  New evidence is 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
convince the Board to grant a claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the 
November 2002 RO decision is new and material, and thus the 
claim for service connection PTSD is reopened.  This does not 
mean that service connection is granted.  Rather, additional 
development of evidence will be undertaken (see the below 
remand) before the issue of service connection for PTSD is 
addressed on a de novo basis.  Manio v. Derwinski, 1 Vet.App. 
140 (1991).  

With respect to the claim to reopen decided herein, the Board 
finds that VA has substantially satisfied the duties to 
notify and assist as required under 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  To the extent there may be any deficiency of notice 
or assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision with regard to reopening the claim.  


ORDER

The claim for service connection for PTSD is reopened, and to 
this extent only, the benefit sought on appeal is granted.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for PTSD has been reopened by new and 
material evidence, the claim must be reviewed on a de novo 
basis.  Manio v. Derwinski, 1 Vet.App. 140 (1991).  

The other issues on appeal are whether new and material 
evidence has been submitted to reopen a claim for service 
connection for diabetes mellitus, to include as due to Agent 
Orange exposure; whether new and material evidence has been 
submitted to reopen a claim for service connection for 
hypertension; entitlement to service connection for 
depression, claimed as secondary to diabetes mellitus; and 
entitlement to a TDIU rating.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

As to the claim for PTSD, service connection requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e. under the criteria of DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors in Vietnam.  The available service 
personnel records indicate that he was not awarded 
decorations evidencing combat.  His occupational specialty 
was listed as a boatswain's mate.  He had one year, five 
months, and 27 days of foreign and/or sea service.  It was 
reported that the veteran served on the USS Hull from 
December 1968 to June 1970.  It was also noted that the USS 
Hull was in the official waters of the Republic of Vietnam 
from June 1969 to October 1969, and in November 1969, 
December 1969, and January 1970.  

Post-service VA treatment records show multiple diagnoses of 
PTSD.  

The veteran essentially reports that he saw heavy shelling 
activity while he served on the USS Hull.  He specifically 
reports that there were times when the ship came under fire.  
At the April 2006 Board hearing, the veteran testified that 
he was a gunner on the USS Hull and that bodies were brought 
aboard ship when he was in Vietnam.  He also reported that 
they took part in the bombardment of Vietnam.  

A March 2006 response from the U.S. Armed Services Center for 
Unit Records Research (CURR), reported some of the operations 
of the USS Hull.  However, CURR essentially addressed whether 
the veteran may have gone ashore in Vietnam as opposed to his 
alleged stressors.  

The veteran has specifically stated that he was exposed to 
stressors, including enemy fire while serving aboard the USS 
Hull.  The Board observes, for example, that a mortar attack 
may in some cases be a satisfactory stressor for PTSD.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  As the 
veteran has provided information sufficient to verify claimed 
stressors, another attempt to verify such stressors (through 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) (previously CURR)) should be made. 

As to the claim of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
diabetes mellitus, due to Agent Orange exposure, the Board 
notes that the RO has concluded that there is no evidence 
that the veteran set foot in Vietnam, and, therefore, exposed 
to Agent Orange as claimed.  

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) has held that 38 U.SC. § 1116(f) does 
not by its terms limit application of the presumption of 
service connection for herbicide exposure to those who set 
foot on the soil of the Republic of Vietnam.  The Court 
further indicated that the VA Secretary's regulations, while 
a permissible exercise of rulemaking authority, do not 
clearly preclude application of the presumption to a member 
of the Armed Forces who served aboard ship in close proximity 
to the land mass of the Republic of Vietnam.  See Haas v. 
Nicholson, No. 04-4091, (U.S. Vet. App. August 16, 2006).  
Such case is clearly relevant to the veteran's assertions as 
to Agent Orange exposure.  

Further, at the April 2006 Board hearing, the veteran 
testified that he received VA treatment for disorders such as 
his claimed hypertension as early as 1970.  In previous 
August 1984 and July 2002 claims, the veteran has reported 
treatment at the Little Rock Arkansas VA Medical Center in 
the 1970s and the 1980s.  VA treatment reports of record are 
dated from November 2003.  As additional VA records may be 
available, the Board is of the view that any such records 
should be obtained.  See Bell v. Derwinski, 2 Vet.App. 611 
(1992); 38 C.F.R 3.159(c).  

It is the judgment of the Board that the duty to assist the 
veteran with his claim includes trying to verify his claimed 
stressors and obtaining any additional VA treatment records.  
Id.  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his claimed 
disorders and dated since his separation 
from service, from the Little Rock, 
Arkansas VA Medical Center.  

2.  Forward the veteran's statements of 
alleged PTSD stressors, as well as any 
other relevant evidence, to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC), and request that 
organization investigate and attempt to 
verify the alleged stressors.  If more 
detailed information is needed for this 
research, the veteran should be given an 
opportunity to provide it.  If JSRRC is 
not able to provide the ship's log for 
the USS Hull, an attempt to obtain the 
ship's log should also be made from the 
Naval Historical Center Ships History 
Branch, or from any other appropriate 
federal agency.  

3.  If a stressor is verified, or 
evidence that the veteran engaged in 
combat with the enemy is obtained, the 
veteran should be scheduled for a VA 
examination to determine whether he has 
PTSD and whether any PTSD is related to a 
confirmed stressor in service.  

4.  Thereafter, review the veteran's 
claims as to whether new and material 
evidence has been submitted to reopen a 
claim for service connection for diabetes 
mellitus, to include as due to Agent 
Orange exposure (to include consideration 
of Haas v. Nicholson, No. 04-4091, (U.S. 
Vet. App. August 16, 2006)); whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for hypertension; entitlement to service 
connection for PTSD (on a de novo basis); 
entitlement to service connection for 
depression, claimed as secondary to 
diabetes mellitus; and entitlement to a 
TDIU rating.  If the claims are denied, 
issue a supplemental statement of the case 
to the veteran and he should be given an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


